Citation Nr: 1404092	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  For the period prior to January 17, 2012, entitlement to an evaluation in excess of 10 percent for degenerative changes of the thoracic spine.  

2.  For the period beginning January 17, 2012, entitlement to an evaluation in excess of 20 percent for degenerative changes of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to March 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which continued a 10 percent disability evaluation for the thoracic spine disability. 

In August 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

In September 2012, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the agency of original jurisdiction.  However, in a January 2014 statement, the Veteran's representative indicated that the Veteran was waiving this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the entire period on appeal, the Veteran's degenerative changes of the thoracic spine has been manifested by pain, decrease in range of motion, and kyphosis. 


CONCLUSIONS OF LAW

1.  For the period prior to January 17, 2012, entitlement to an evaluation 20 percent, but not higher, for degenerative changes of the thoracic spine have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2013).

2.  For the period beginning January 17, 2012, entitlement to an evaluation in excess of 20 percent for degenerative changes of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2008, prior to the October 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The May 2008 letter informed the Veteran that in order to establish a higher rating for his disability, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  The May  2008 letter also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to ascertain whether the criteria for an increased schedular evaluation have been met. 

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his thoracic spine disability since he was last examined in January 2012.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the 
August 2012 hearing before the Board.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected degenerative changes of the thoracic spine is more disabling than contemplated by the current 10 percent evaluation prior to January 17, 2012, and 20 percent evaluation thereafter. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  As contemplated in Hart, the RO assigned a stage rating by assigning a 10 percent evaluation prior to January 17, 2012, and 20 percent evaluation thereafter. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2013).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2013).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2013).  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 5242 (degenerative arthritis of the spine) (2013).

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent);

Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent);

Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent);

Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent). 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2013). 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  See also 38 C.F.R. § 4.71a, Plate V (2013).

In this case, the Board finds that a higher evaluation is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, which assigns a 20 percent evaluation for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent evaluation for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  There is no evidence in the record of intervertebral disc syndrome at any point during the appeal period.  See e.g. January 2012 VA examination.  Therefore, a higher rating under this criteria is not warranted.  See id.  

As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations for each period on appeal.

For the period prior to January 17, 2012.  

As noted above, the Veteran is evaluated as 10 percent disabling for his thoracic spine for the period prior to January 17, 2012.  

Turning first to the orthopedic manifestations, the Board notes that for a 20 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

The October 2007 VA examination report showed that range of motion of the thoracolumbar spine was flexion from 0 to 76 degrees, extension from 0 to 4 degrees, left lateral flexion from 0 to 8 degrees, right lateral flexion from 0 to 14 degrees, left lateral rotation from 0 to 12 degrees, and right lateral rotation from 0 to 12 degrees.  The examiner noted mild kyphosis and tenderness to the right of the T2 area.  

On VA examination in June 2008, the Veteran demonstrated lumbar spine flexion from 0 to 80 degrees active, 0 to 85 degrees passive, and without pain; extension was 0 to 25 degrees active, passive, and without pain; bilateral lateral flexion was 0 to 30 active, passive, and pain at 30 degrees; bilateral lateral rotation was 0 to 30 degrees, active, passive, and pain at 30 degrees.  The examiner noted that there were no spinal abnormalities such as guarding, spasm, or tenderness but indicated that there was slight increase in thoracic kyphosis.  

Based on the evidence, a higher evaluation is warranted for the Veteran's orthopedic manifestations.  While flexion has been limited at worst to 76 degrees and the combined motion of the thoracolumbar spine was greater than 120 degrees, the Veteran has been noted to have mild kyphosis.  Although did not have guarding or spasms, the Board finds that the presence of kyphosis is sufficient to warrant a 20 percent evaluation.  However, there is no indication of forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine to warrant an evaluation in excess of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013). 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  The October 2007 VA examination report showed that after repetitive motion, the Veteran demonstrated flexion from 0 to 36 degrees, extension from 0 to 4 degrees, left lateral flexion from 0 to 6 degrees, right lateral flexion from 0 to 8 degrees, left lateral rotation from 0 to 10 degrees, and right lateral rotation from 0 to 16 degrees.  The examiner noted that the additional loss of motion was due to increased pain.  Subsequently, the June 2008 VA examiner noted "negative Deluca."  Although the Board is required to consider the effect of pain when making a rating determination, which has been done in this case, it is important to emphasize that the rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Thus, even when considering the Veteran's complaints of pain, the criteria for a higher rating based on the Veteran's range of motion is not approximated and a higher evaluation is not warranted on this basis.  

Turning to the neurological manifestations, the Board notes that in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2013).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2013).  

The October 2007 VA examination report noted that straight leg raising test was negative bilaterally, and neuromuscular examination was grossly intact.  The June 2008 VA examination report also revealed negative straight legs testing.  Additionally, there was no evidence of sensory loss, and deep tendon reflex were normal (2+).  Based on the evidence, the Veteran is not entitled to a separate rating based upon any neurological residuals for either lower extremity as no neurological defect has been found. 

For the period beginning January 17, 2012

As noted above, the Veteran is evaluated as 20 percent disabling for his thoracic spine for the period beginning January 17, 2012.  

As to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).   The January 17, 2012, VA examination report showed thoracolumbar flexion from 0 to 80 degrees with pain beginning at 80 degrees, extension to 5 degrees with pain beginning at 5 degrees, bilateral lateral flexion to 5 degrees with pain beginning at 5 degrees, and bilateral lateral rotation to 10 degrees with pain beginning at 10 degrees.  Based on his demonstrated range of motion, as well as the lack of favorable ankylosis of the entire thoracolumbar spine, an increased evaluation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013), Note 5.

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013), the January 2012 examination report showed that repetitive use testing with three repetitions resulted in the same range of motion as the initial range of motion testing.  The examiner reiterated that there was no additional limitation in range of motion of the thoracolumbar spine after repetitive testing.  The Veteran did demonstrate functional loss/impairment manifested by less movement than normal, incoordination/impaired ability to execute skilled movements smoothly, and pain on movement.  However, even considering the Veteran's complaints of pain and impairment, the criteria for a higher rating based on the Veteran's range of motion is not approximated and a higher evaluation is not warranted on this basis.  See Spurgeon supra.

As to the neurological manifestations, the January 2012 VA examination report showed that muscle straight was normal.  On reflex evaluation, the right knee was hypoactive but absent in the left knee, and the bilateral ankles were normal.  Sensory evaluation was normal, and straight leg raising test was negative.  The Veteran did not have radiculopathy or neurological abnormalities.  Accordingly, the Veteran is not entitled to a separate rating based upon any neurological residuals for either lower extremity. 

In summary, the Board finds that an evaluation of 20 percent rating is warranted for the entire period on appeal for the Veteran's service-connected thoracic spine disability.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2007).


Other Considerations

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of his spine disability.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Any lay evidence in this case was provided during VA examinations and at his August 2012 hearing.  The Board has considered the Veteran's reports along with findings from the medical evidence.  The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's spine disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by his VA examination reports have been accorded greater probative weight with regard to the thoracic spine.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracolumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's complaints of pain are specifically contemplated in the criteria for evaluating spine disabilities.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the January 2012 VA examination report noted that the Veteran's spine disability limited his ability to lift, carry, and reach, the Veteran has not specifically argued, and the record does not otherwise reflect, that his thoracic spine disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

For the period prior to January 17, 2012, entitlement to an evaluation of 20 percent, but not higher, for degenerative changes of the thoracic spine is allowed, subject to the regulations governing the award of monetary benefits.

For the period beginning January 17, 2012, entitlement to an evaluation in excess of 20 percent for degenerative changes of the thoracic spine is denied.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


